Case 1:19-cv-02240-CFC-SRF Document 145 Filed 05/10/21 Page 1 of 2 PageID #: 7668



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  VOLTERRA SEMICONDUCTOR LLC,

                Plaintiff,
                                                         C.A. No. 19-2240-CFC
          v.

  MONOLITHIC POWER SYSTEMS, INC.,

                Defendants.


                                    NOTICE OF SERVICE

          PLEASE TAKE NOTICE that on May 7, 2021, a copy of OBJECTIONS AND

  RESPONSES TO MONOLITHIC’S NOTICE OF DOCUMENT SUBPOENA TO CHARLES

  R. SULLIVAN was served on the attorneys of record, at the following addresses via electronic

  mail:


   Karen E. Keller                             OF COUNSEL:
   Nathan R. Hoeschen
   Andrew Russell                              Surendra K. Ravula
   SHAW KELLER LLP                             LATHAM & WATKINS LLP
   I.M. Pei Building                           330 North Wabash Avenue
   1105 N. Market Street                       Suite 2800
   12th Floor                                  Chicago, IL 60611
   Wilmington, DE 19801                        Surendrakumar.ravula@lw.com
   kkeller@shawkeller.com
   nhoeschen@shawkeller.com                    Bob Steinberg
   arussell@shawkeller.com                     Matthew J. Moore
                                               LATHAM & WATKINS LLP
   Attorneys for Defendant                     555 Eleventh Street, NW, Suite 1000
                                               Washington, DC 20004
                                               bob.steinberg@lw.com
                                               matthew.moore@lw.com

                                               Lionel M. Lavenue
                                               Finnegan, Henderson, Farabow, Garrett
                                               & Dunner, LLP
                                               1875 Explorer Street
                                               Suite 800
                                               Reston, VA 20190-6023
                                               lionel.lavenue@finnegan.com
Case 1:19-cv-02240-CFC-SRF Document 145 Filed 05/10/21 Page 2 of 2 PageID #: 7669




                                       R. Benjamin Cassady
                                       Finnegan, Henderson, Farabow, Garrett
                                       & Dunner, LLP
                                       901 New York Ave. NW
                                       Washington DC 20001-4413
                                       R.Benjamin.Cassady@finnegan.com




  Dated: May 10, 2021                      FISH & RICHARDSON P.C.

                                           By: /s/ Robert M. Oakes
                                               Robert M. Oakes (#5217)
                                               222 Delaware Avenue, 17th Floor
                                               Wilmington, DE 19801
                                               (302) 652-5070 (Telephone)
                                               (302) 652-0607 (Facsimile)
                                               oakes@fr.com

                                                David M. Barkan
                                                500 Arguello Street, Suite 500
                                                Redwood City, CA 94063
                                                (650) 839-5070
                                                barkan@fr.com

                                           COUNSEL FOR PLAINTIFF
                                           VOLTERRA SEMICONDUCTOR LLC
